Case 2:19-cr-20096-MAG-DRG ECF No. 26, PageID.81 Filed 08/29/19 Page 1 of 11




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA,

             Plaintiff,                        Case No. 19-cr-20096

v.                                             HON. MARK A. GOLDSMITH

DEVIN JAMAL WALKER,

             Defendant.

                                           /

                          Government’s Sentencing Memorandum

      “I can ruin your life, and have you killed, make a damn choice.” Defendant

Devin Jamal Walker said this to a 13-year-old girl when she no longer wanted to

send him sexual images of herself—one example of the threats he made to young

girls when they angered him by no longer wishing to be compliant with his requests.

Even after he was confronted by the FBI and warned to discontinue his actions,

Walker continued to contact victims and engage in sexually explicit conversations

with them. For the charge he has pleaded guilty to, Walker’s guideline range would

be 360 months–life were there not a 240 month statutory maximum; in light of the

statutory maximum, his guideline range is 240 months. There is nothing in the

record that suggests that a guideline range sentence is unwarranted in this case.




                                     Page 1 of 11
Case 2:19-cr-20096-MAG-DRG ECF No. 26, PageID.82 Filed 08/29/19 Page 2 of 11




I.    STATEMENT OF FACTS

      Although Walker pleaded guilty to receipt/attempted receipt of child

pornography pursuant to his Rule 11 plea agreement, Walker also produced child

pornography. The child pornography he produced and received involved multiple

minor females, including MV-1 (who was 13 years old), MV-2 (who was 15 years

old), and MV-4 (who was 14 years old). (PSR ¶ 9.)

      Walker’s actions spanned 2015 until his arrest in November 2018, and in all,

he had 31 videos (including videos involving penetration) and 105 images of child

pornography on his electronic devices. (Id. ¶ 9.) He communicated with his victims

on the Internet, using his legal name and the alias Devion Jones, and threatened them

if they resisted his demands for pornographic images. (Id. ¶¶ 10–19.) Even after

the FBI collected electronic devices used by Walker to produce and receive child

pornography and warned him to discontinue his actions, he continued to reach out

to victims and engage in sexually explicit conversations with them. (Id. ¶ 18.)

      MV-1 (Aged 13): In June 2018, Walker communicated with MV-1 through

the smartphone applications Kik (accounts “swift._.nickel” and “radiance.energy”)

and Google Hangouts (account “fighting dreamer devo,” associated with the email

address devinwalker.d12@gmail.com). (Id. ¶¶ 9–10.) Walker asked MV-1 to take

pictures of herself and send them to him through Kik. (Id.) She sent him four




                                    Page 2 of 11
Case 2:19-cr-20096-MAG-DRG ECF No. 26, PageID.83 Filed 08/29/19 Page 3 of 11




photographs of herself partially clothed. (Id.) Walker sent her two images and two

videos, including images of his face and penis. (Id.)

      On June 18, 2018, Walker demanded more images of MV-1. (Id. ¶ 11.) She

refused; he became angry and threatened her. (Id.) During a Google Hangouts

conversation that day, in an attempt to coerce MV-1 into sending him additional

images, Walker threatened to show others the pictures MV-1 had previously sent

him and told her “I can ruin your life and have you killed, make a damn choice.”

(Id.) MV-1 told her mother about what happened, and her mother reported the

incident to the police. (Id.)

      MV-2 (Aged 15): Walker was in an online dating-type relationship with MV-

2 starting in or before 2015. (Id. ¶¶ 9, 13.) On May 5, 2017, Walker took a

screenshot of MV-2 containing two different images—one depicting her exposing

her breasts and face, and the other depicting her nude buttocks. (Id. ¶ 13.) Walker

tagged the pictures with MV-2’s name and the message “[MV-2] We WANNA Be

PETTY Right?” (Id.) Walker was prepared to post the screenshot to Facebook. (Id.)

      At his request, MV-2 sent Walker numerous additional images and videos,

more than ten of which constitute child pornography—for example, one video

created on January 10, 2016 depicts MV-2 displaying her buttocks and slapping

them, bending over and spreading them to display her genitals, turning around and

raising a leg to display her genitals and touch her vagina with her hand, and then


                                    Page 3 of 11
Case 2:19-cr-20096-MAG-DRG ECF No. 26, PageID.84 Filed 08/29/19 Page 4 of 11




turning back around to show her buttocks again. (Id.; Dkt. 22, Rule 11 at PageID

55.) MV-2 has not been located.

       MV-4 (Aged 14): Walker also enticed MV-4 to send him sexual images. (Id.

¶¶ 9, 14.) For example, he directed her to get on all fours and to send him an image

displaying her vagina in that pose; she complied. (Id. ¶ 14.) MV-4 has not been

identified.

II.    ADVISORY SENTENCING GUIDELINES

       The Probation department calculated Walker’s guideline range to be 240

months, with a total offense level of 42 and a criminal history category of I. Neither

party objects to this calculation.

III.   SENTENCING FACTORS, 18 U.S.C. § 3553

       Congress has provided, through 18 U.S.C. § 3553(a), the relevant objectives

and factors to be considered by sentencing courts in imposing a “sentence sufficient,

but not greater than necessary.”        Those objectives are: (1) the nature and

circumstances of the offense, and the history and characteristics of the defendant;

(2) the need for a sentence to reflect the basic aims of sentencing (including

retribution, deterrence, incapacitation, and rehabilitation); (3) the kinds of sentences

legally available; (4) the Sentencing Guidelines; (5) Sentencing Commission policy

statements; (6) the need to avoid unwarranted sentencing disparities among




                                      Page 4 of 11
Case 2:19-cr-20096-MAG-DRG ECF No. 26, PageID.85 Filed 08/29/19 Page 5 of 11




defendants with similar records who have been found guilty of similar conduct; and

(7) the need for restitution.

       The most relevant factors are evaluated below, beginning with number 4, the

sentencing guidelines.

A.     The Advisory Guideline Range

       The Supreme Court has recognized that the goals of the United States

Sentencing Commission in formulating the Sentencing Guidelines are to carry out

the objectives of 18 U.S.C. § 3553(a). United States v. Rita, 551 U.S. 338 (2007).

Despite their being advisory, rather than mandatory, the Guidelines remain an

important factor in fashioning a just sentence. As the Supreme Court stated in Rita,

“it is fair to assume that the Guidelines, insofar as practicable, reflect a rough

approximation of sentences that might achieve section 3553(a)’s objectives.” Id. at

345.

       In analyzing the holding in Rita, the Sixth Circuit has recognized that the

guidelines represent the Sentencing Commission’s attempt to reconcile the factors

under § 3553(a), that these factors seek to balance Congress’ competing interests in

consistency, and that a confluence between the national views of the Sentencing

Commission and the independent views of a sentencing judge results in a “double

determination” which significantly increases the likelihood that a sentence is

reasonable. United States v. Vonner, 516 F.3d 382, 389 (6th Cir. 2008).


                                    Page 5 of 11
Case 2:19-cr-20096-MAG-DRG ECF No. 26, PageID.86 Filed 08/29/19 Page 6 of 11




         In Gall, the United States Supreme Court provided a template for sentencing

proceedings in the district court. United States v. Gall, 552 U.S. 38, 49–50 (2007).

The Court held that a district court should begin sentencing proceedings by correctly

calculating the applicable guidelines. Id. at 49.

B.       The 3553(a) Factors as Applied in This Case

         The parties agree that the correct sentencing guideline range is 240 months,

as a result of the applicable statutory maximum (it would otherwise be 360 months–

life).

         1. Nature and Circumstances of the Offense – 18 U.S.C. § 3553(a)(1)

         The nature and circumstances of the offense show that a guideline range

sentence is appropriate. Walker preyed on children, producing dozens of child

pornography videos and/or images of victims spanning ages 13–16. If a victim no

longer wanted to comply with his requests, he threatened her: “I can ruin your life,

and have you killed, make a damn choice.” And even when confronted by the FBI

and warned to stop, he persisted in preying on young girls.

         2. History and Characteristics of the Defendant – 18 U.S.C. § 3553(a)(1)

     Nothing about Walker’s history and characteristics suggests that a guideline

sentence is unwarranted.

         Walker has a close relationship with his mother and stepfather, and his family

remains supportive of him even after finding out about his sexual predation on


                                       Page 6 of 11
Case 2:19-cr-20096-MAG-DRG ECF No. 26, PageID.87 Filed 08/29/19 Page 7 of 11




children. (PSR ¶ 47.) Walker is also in good health, with no known history of

substance abuse. (Id. ¶¶ 51–52, 54.) According to Walker, he was bullied in his

youth and sexually abused by a female family friend—once at age 12, and once at

age 15. (Id. ¶¶ 48–49.) The government has no reason to doubt that this is true.

Yet, it does not mitigate what Walker did to his victims. There are no studies

suggesting that someone who was abused is more likely to turn around and abuse

others. If that were the case, then most offenders would be female, since most

victims of abuse are female. Nor is there any reasonable argument that “relat[ing]

better to young people,” as Walker’s mother claims he does (id. ¶ 86), somehow

excuses sexual predation on children.

      3. The Sentence Imposed Must Reflect the Seriousness of the Offense,
         Promote Respect for the Law, and Provide Just Punishment – 18
         U.S.C. §3553(a)(2)(A)

      A guideline range sentence would promote respect for the law, provide just

punishment, and reflect the seriousness of the offense. Walker preyed on girls as

young as 13, and threatened them when they no longer wanted to comply with his

requests for sexual photos and videos of themselves. He refused to stop even when

the FBI confronted him. Even now, having pleaded guilty, Walker refuses to take

responsibility for what he did—instead, blaming his actions on others and

minimizing the harm he caused as not having been physical. (Dkt. 23, Walker Letter

at Page ID 72–73.)


                                   Page 7 of 11
Case 2:19-cr-20096-MAG-DRG ECF No. 26, PageID.88 Filed 08/29/19 Page 8 of 11




      4. The Sentence Imposed Must Afford Adequate Deterrence to Criminal
         Conduct and Protect the Public from Further Crimes of the
         Defendant – 18 U.S.C. §3553(a)(2)(B) and (C)

      Unfortunately, offenses like Walker’s—exploiting children using the

internet—are increasingly common and increasingly easy to commit. The internet

provides predators like Walker access to children and the ability to exercise control

over them via threats and blackmail without having to so much as step outside—as

Walker himself said, “with a phone/computer, I felt like I had power.” (Id. at PageID

72.) Thus, deterrence in these types of cases is of incredible importance. Potential

offenders who think about doing what Walker did should know that, if they are

caught, they will likely spend a significant part of their lives in prison.

      Most importantly, a meaningful sentence is necessary to protect the public.

Walker was confronted by the FBI and warned to stop preying on children; he was

undeterred. To add to the concern about Walker’s dangerousness, Walker fails to

recognize the harm he does to his victims, claiming that he is “not like a thug that

roams the streets, carries firearms, etc” and that he “never resorted to . . . sexually

harming someone.” (Id.) To the contrary, the type of predation he engaged in does

constitute sexual harm, with severe consequences for the victim—as these sorts of

child exploitation crimes continue to rise in frequency and gravity, so too do the




                                      Page 8 of 11
Case 2:19-cr-20096-MAG-DRG ECF No. 26, PageID.89 Filed 08/29/19 Page 9 of 11




suicide rates for children in these age groups.1 A July 27, 2016 assessment by the

FBI concluded that “it is very likely child sextortion victims are attempting suicide

or engaging in other self-harming behavior due to their sextortion victimization,”

with “very likely” meaning 80-95 percent. Id. According to the assessment, “the

prevailing hypothesis continues to be sextortion is a major, if not the underlying,

factor for child victims taking their lives in these scenarios.” Id.

      There is also a possibility that Walker may have contemplated (or committed)

physical sexual abuse of children—given his report that he was employed

supervising kids at a community church (PSR ¶ 11), he may be the type of predator

who looks for opportunities to be around children and in positions of power relative

to them in order to abuse them.

      5. The Need to Avoid Unwarranted Sentence Disparities Among
         Defendants with Similar Records Who Have Been Found Guilty of
         Similar Conduct – 18 U.S.C. §3553(A)(6)

        Sentencing Walker, a man who preyed on young girls and threatened them

if they failed to comply with his requests, and who remained undeterred in his

predation even after being confronted by the FBI, to a guideline sentence will not

create any unwarranted sentencing disparities.




1
 Children Committing Suicide or Engaging in Other Self-Harm due to Sextortion
Victimization, FBI Criminal Investigative Division, (July 27, 2016).
                                      Page 9 of 11
Case 2:19-cr-20096-MAG-DRG ECF No. 26, PageID.90 Filed 08/29/19 Page 10 of 11




IV.   CONCLUSION

      There is nothing about the nature and circumstances of the offense that take

this case out of the heartland of receipt of child pornography cases.



                                       Respectfully submitted,

                                       MATTHEW SCHNEIDER
                                       UNITED STATES ATTORNEY

                                       s/Alyse Wu
                                       Alyse Wu
                                       Assistant United States Attorney
                                       211 W. Fort Street, Suite 2001
                                       Detroit, MI 48226
                                       Phone: (313) 226-9589
                                       E-Mail: alyse.wu@usdoj.gov


Dated: August 29, 2019




                                    Page 10 of 11
Case 2:19-cr-20096-MAG-DRG ECF No. 26, PageID.91 Filed 08/29/19 Page 11 of 11




                           CERTIFICATE OF SERVICE

      I hereby certify that on August 29, 2019, I electronically filed the foregoing

document with the Clerk of the Court using the ECF system which will send

notification of such filing to the following:

                                   Rhonda Brazile
                               Attorney for Defendant

                                        s/Alyse Wu
                                        Alyse Wu
                                        Assistant United States Attorney
                                        211 W. Fort Street, Suite 2001
                                        Detroit, MI 48226
                                        Phone: (313) 226-9589
                                        E-Mail: alyse.wu@usdoj.gov




                                          11
